Citation Nr: 0000373	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-07 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for residuals of a 
combat wound of the left forehead.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a combat wound of the right knee.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran had recognized guerrilla service from September 
1942 to May 1945.  He also served as a Philippine Scout from 
April 1946 to February 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, Philippines (RO).  At a hearing at the RO in June 
1999, the veteran submitted copies of various documents for 
initial consideration by the Board.  To the extent the 
documents were not previously of record, they do not appear 
to bear directly on the current appeal and are referred to 
the RO for any appropriate action.  


FINDINGS OF FACT

1.  There is no competent medical evidence linking any 
claimed residuals of a combat wound of the left forehead with 
the veteran's period of recognized service.

2.  By unappealed decision dated July 1972, the RO denied the 
veteran's claim of entitlement to service connection for 
residuals of a combat wound of the right knee.

3.  The evidence associated with the claims file subsequent 
to the July 1972 decision is cumulative or redundant and is 
not so significant that it must be considered to decide 
fairly the merits of the claim.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of a combat wound of the left forehead is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The RO's July 1972 decision denying entitlement to 
service connection for residuals of a combat wound of the 
right knee is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (1999).

3.  The evidence received since the July 1972 rating decision 
is not new and material, and the requirements to reopen the 
veteran's claim of entitlement to service connection for 
residuals of a combat wound of the right knee have not been 
met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claim-Forehead Wound

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §1110 (West 1991); 38 C.F.R. § 
3.303 (1999).  Further, in establishing service connection 
for combat veterans, notwithstanding the absence of a record 
of an in-service injury, lay or other evidence may be 
acceptable as sufficient proof of service connection of a 
disease or injury if such evidence is consistent with the 
circumstances, conditions, or hardships of service.  38 
U.S.C.A. § 1154(b) (West 1991).

A veteran, however, must show that his claim for service 
connection is well grounded.  A well-grounded claim is one 
that is plausible, capable of substantiation, or meritorious 
on its own.  See 38 U.S.C.A. § 5107(a) (West 1991); Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Although the claim need not be 
conclusive, it must be accompanied by supporting evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In the 
absence of evidence of a well-grounded claim there is no duty 
to assist the veteran in developing the facts pertinent to 
his claim and the claim must fail.  Epps v. Gober, 126 F.3d 
1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded, the veteran must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to prove service incurrence.  See 
Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).  

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran has alleged that he was injured in February 1944 
during combat with the Japanese when shrapnel from a grenade 
hit his left forehead.  The veteran's service medical records 
include a separation examination of May 1945, an enlistment 
examination of March 1946, and a separation examination of 
January 1949.  None of these examinations identified any 
physical abnormalities, defects, or wounds.  Affidavits for 
Philippine Army Personnel sworn to by the veteran in May 1945 
and January 1946 stated that he had incurred no wounds or 
illnesses during service.  The veteran's Honorable Discharge 
dated January 1949 also documented the absence of any wounds 
received in combat.  

In September 1995, two former comrades of the veteran stated 
that they had served with him as Panay Guerrilla members and 
that they were aware that he had been injured by shrapnel.  
The veteran appeared at a hearing before the undersigned 
Board Member in June 1999 and testified that his left 
forehead was injured by a hand grenade in February 1942.  He 
said that the injury was healed.  

The Board does not find any competent medical evidence of 
current residuals of the claimed combat wound of the 
veteran's left forehead which could be linked to the injury 
he described in service.  To the contrary, the veteran has 
stated that the injury has healed and he has offered no 
testimony concerning any present impairment due to the 
claimed injury.  As the record is devoid of any medical 
evidence of a current diagnosis or findings related to the 
veteran's claimed forehead wound, the Board must conclude 
that the veteran's claim is not well grounded and the benefit 
sought on appeal must be denied.

Further, the Board finds that 38 U.S.C.A. § 1154(b) does not 
support the veteran's claim.  The section specifically allows 
combat veterans, in certain circumstances, to use lay 
evidence to establish the service incurrence or a disease or 
injury, by relaxing the evidentiary requirements for 
adjudication of certain combat-related disability claims.  
See Caluza v. Brown, 7 Vet. App. 498, 507 (1995), aff'd, 78 
F.3d 604 (Fed.Cir. 1996)(table).  The provisions of 1154(b), 
however, do not provide a substitute for medical evidence of 
a current disability and medical-nexus evidence.  See Wade v. 
West, 11 Vet. App. 302, 305 (1998).  Therefore, even were the 
Board to assume without deciding that the veteran's account 
of his in-service injury was credible despite the lack of 
documentation in the service medical records, the veteran has 
not submitted medical evidence of current disability or 
medical nexus evidence and the claim must still be denied as 
not well grounded.  

II.  New and Material Claim-Right Knee Wound

The RO has developed the issue on appeal as entitlement to 
service connection for residuals of a combat wound of the 
right knee.  However, the Board finds that the veteran's 
claim of entitlement to service connection for residuals of a 
combat wound of the right knee was previously considered and 
denied by the RO.  Initially, a March 1953 rating decision 
denied service connection for a right leg injury.  The Board 
confirmed this denial in a July 1955 decision, finding that 
the veteran's claimed bayonet wound of the right knee was not 
supported by the evidence of record.

Most recently, in July 1972, the RO again denied service 
connection for the right leg injury, finding that newly 
submitted evidence did not establish that the injury occurred 
during active service.  The veteran was notified of that 
decision and provided with his appellate rights that same 
month, but he did not appeal the decision.

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the RO's determination in order to initiate an appeal of the 
decision.  38 U.S.C.A. § 7105(a), (b)(1) (West 1991).  If no 
NOD is filed within the prescribed period, the determination 
becomes final.  38 U.S.C.A. § 7105(c) (West 1991).  Since the 
veteran in this case did not file an NOD to the RO's July 
1972 determination, that determination is final.  Id; 
38 C.F.R. §§ 20.302, 20.1103 (1999).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(a), (West 1991) absent the submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by the VA.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999); Suttmann v. Brown, 5 Vet.App. 
127, 135 (1993).  The Board must therefore consider whether 
new and material evidence has been submitted to reopen the 
previously and finally denied claim.  The Board must address 
the issue of new and material evidence in the first instance 
before it has jurisdiction to reach the underlying claim.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

If the Board finds that no new and material evidence has been 
offered, that is where the analysis must end, and what the RO 
may have determined in this regard is irrelevant.  Barnett, 
83 F.3d at 1383.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Barnett. at 
1384.  In proceeding with an analysis limited to the issue of 
new and material evidence, the Board finds that the veteran 
has not been prejudiced because the RO has simply accorded 
him a broader review upon the merits.  See Bernard v. Brown, 
4 Vet.App. 384, 392-94 (1993).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in conjunction with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  This standard 
represents a liberalization of the definition of material 
evidence and permits a finding of materiality even where the 
evidence would not establish a well-grounded claim.  See 
Elkins v. West, 12 Vet.App. 209 (1999); Winters v. West, 12 
Vet.App. 203 (1999).

The relevant evidence that was of record at the time of the 
RO's July 1972 denial included the veteran's service medical 
and personnel records; July 1953, February 1954, May 1955, 
and January 1972 affidavits from former comrades of the 
veteran; and a February 1954 affidavit from the veteran.  

As aforementioned, the veteran's service medical and 
personnel records, including all available separation and 
enlistment examinations, are negative for any findings of 
physical abnormalities, defects, or wounds.  Affidavits dated 
July 1953 from David R. Sardoma and Eufronio Seledio state 
that they served in the same platoon as the veteran and that, 
in February 1944, the platoon engaged in combat with the 
Japanese.  At that time, they discovered the veteran with a 
deep wound above the right knee, which the veteran claimed 
was due to a Japanese saber.  The veteran received no 
military medical care, as none was available.

In an affidavit submitted in February 1954, the veteran 
explained that he did not report his wound in his prior 
affidavits because of language difficulties with the 
processing officers and because of the cursory nature of the 
proceedings.  A May 1955 affidavit submitted by Rodrigo 
Lebuna stated that he treated the veteran with local plants 
and roots for three weeks after he was stabbed by the 
Japanese in February 1944.  A January 1972 affidavit of Dr. 
Conrado D. Salcedo stated that he was a company surgeon with 
the Panay Guerrilla and that the veteran was hospitalized in 
March 1944 with injuries to the right knee caused by a sharp 
instrument.  He stayed in the hospital for one month with the 
wound healed.  

The additional pertinent evidence that has been associated 
with the veteran's claims file since the RO's July 1972 
denial consists of September 1995 and July 1996 statements of 
the veteran; a September 1995 statement from former comrades; 
and the veteran's testimony in June 1999 before the 
undersigned member of the Board.  

In statements submitted in September 1995 and July 1996, the 
veteran said that he was injured in February 1944 when his 
right knee was hit by a Japanese saber or bayonet.  He 
pretended to have no injury at the time of separation from 
service in order to ensure his discharge.  His wound was now 
healed.  In a September 1995 statement, Federico Chiva and 
Flavio Lelis said that they had served with the veteran as 
members of the Panay Guerrilla and that they were aware of 
the injury caused by the saber.  The service department 
confirmed that Flavio Lelis had recognized guerrilla service 
but that Federico Chiva's name did not appear on any 
reconstructed guerrilla roster.  (The veteran has noted that 
Mr. Chiva receives an "Old Age "pension.)

The veteran testified in June 1999 that his right knee was 
stabbed by a Japanese soldier in February "1942" and he 
could not walk for approximately 6 weeks thereafter.  He had 
not seen a doctor recently because the injury was healed.  

In considering the recently submitted evidence in conjunction 
with the previous evidence, the Board concludes that it is 
cumulative and redundant, and that it need not be considered 
in order to fairly decide the merits of the claim.  The 
testimony of the veteran and the statements of his comrades 
are essentially cumulative of evidence of record prior to the 
RO's last final denial.  That is to say, the evidence merely 
recounts with minor variation the veteran's previous claim 
that he incurred a puncture or stab wound about the right 
knee at the hands of the enemy.  

In particular, the veteran has presented no medical evidence 
of any current residuals of a combat wound of the right knee 
and has presented no competent evidence of a medical nexus or 
relationship between his claimed disability and the incident 
he and other have described in service.  The veteran himself 
has testified that the claimed wound was now healed.  The 
record is devoid of any current medical substantiation of 
residuals of a combat injury to the right knee.  Even if the 
Board were to accept the veteran's allegations of being 
stabbed in combat as true pursuant to 38 U.S.C.A. § 1154(b) 
(West 1991), the evidence does not establish a current left 
knee disability or a nexus between any such disability and an 
in-service wound, both of which generally require competent 
medical evidence.  See Cohen (Douglas) v. Brown, 10 Vet. 
App. 128, 138 (1997).  Consequently, even if the case were to 
be reopened on the basis of a more complete picture of what 
happened in service, the claim would still not be well 
grounded.  Accordingly, the benefit sought on appeal must be 
denied.

The Board notes the veteran's contention that he should be 
examined for scars by VA, but VA has no duty to conduct such 
an examination unless the veteran's claim is well grounded, 
the requirements of which have been discussed in this 
decision.  The Board has also noted the veteran's contention 
that it was impossible for him to secure medical evidence of 
his wounds and that medical services during guerrilla 
activities were practically non-existent.  Although the 
veteran has previously submitted evidence of both herbal 
treatment and hospitalization for several weeks following the 
claimed injury-what happened in service, of significance to 
the claim would be medical evidence of current disability 
linked to service.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for residuals of a combat wound of the 
left forehead is denied.

As new and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for residuals 
of a combat wound of the right knee, the appeal is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

